



COURT OF APPEAL FOR ONTARIO

CITATION: Aboagye v. Atomic Energy of Canada, 2017 ONCA 598

DATE: Draft 20170711

DOCKET: C63189

MacPherson, Cronk and Benotto JJ.A.

BETWEEN

Francis Aboagye

Plaintiff (Appellant)

and

Atomic Energy of Canada

Defendant (Respondent)

Francis Aboagye, in person

Frank Cesario, for the respondent

Heard: July 7, 2017

On appeal from the judgment of Justice Michal Fairburn of
    the Superior Court of Justice, dated December 30, 2016.

REASONS FOR DECISION

[1]

The appellants claim for damages for wrongful dismissal was dismissed
    on a motion for summary judgment. He appeals on the basis that he was not
    terminated for cause.

[2]

The appellant was hired by Atomic Energy Canada- Canadas leading
    nuclear agency. All employees are required to obtain security clearances. It is
    not in dispute that he was not truthful when he completed a Security
    Questionnaire for Site Access Clearance. This form asked for an employment
    history and warned: There should be no gaps. At the time, the appellant was
    employed at Ivaco Rolling Mills. He did not disclose this, but indicated by
    email that he was unemployed.

[3]

The appellant began working for the respondent on May 15, 2012. The
    respondent received complaints about his harassment of other employees. He was
    put on investigatory leave five months later in October 2012. During an
    interview as part of the investigation, it was revealed that he had lied about
    his whereabouts when the respondent was trying to reach him to extend an offer
    of employment. At the time, he said he was in Africa attending his fathers
    funeral. The appellant was terminated in December 2012.

[4]

The appellant submits that the motion judge erred in dismissing his
    claim by emphasizing the national security aspect of the respondents
    operations. He submits that he told the respondent on his first day of work
    that he had worked at Ivaco and denies lying about his fathers funeral.

[5]

The motion judges reasons are detailed, thorough and properly set out
    the legal principles with respect to termination for cause. We agree with her
    that the breach of honesty in this case goes to the core of the employment
    relationship. The respondents employees have access to nuclear facilities and
    information vital to the security of the country. The security clearances are
    designed to protect national security. On this basis alone, there were clear
    grounds for dismissal and there was no genuine issue requiring a trial.

[6]

The appeal is dismissed with costs fixed at $3,500 inclusive of
    disbursements and HST.

J.C. MacPherson J.A.

E.A. Cronk J.A.

M.L. Benotto J.A.


